Citation Nr: 0416279	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  98-03 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for postoperative right femoral hernia repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff




INTRODUCTION

The veteran had active service from September 1969 until 
April 1971.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a December 1997 rating decision 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Wichita, Kansas.


FINDINGS OF FACT

1.  The competent medical evidence does not show that the 
veteran's postoperative right femoral hernia has recurred.

2.  The veteran's surgical scar is shown to be healed and 
uninflamed, with tenderness in the middle, and with a 
measurement of 12 cms. in length and 1-1.5 cms. in width.  


CONCLUSION OF LAW

The schedular criteria for an initial evaluation in excess of 
10 percent for postoperative right femoral hernia repair have 
not been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Codes 7338, 7340 
(as in effect prior to August 30, 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (effective from August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

Notice

If, in response to notice of its decision on a claim for 
which VA has already given section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  See VAOPGCPREC 8-03.  The Board notes 
that the issue on appeal was first raised in a notice of 
disagreement submitted in response to the VA's notice of its 
decision on a claim for service connection, prior to 
enactment of VCAA.  As such, no VCAA notice had been provided 
with regard to the service connection claim pursuant to 38 
U.S.C.A. § 5103.  Hence, the absence of the VCAA notice 
requirement discussed in VAOPGCPREC 8-03 is not applicable in 
this case.

With respect to notice, VA letters to the veteran in August 
2001 and July 2003 informed the appellant of the evidence 
necessary to substantiate his increased rating claim, as well 
as his and VA's development responsibilities.  As such, VA's 
duty to notify has been met.  See Quartuccio v. Principi, No. 
01- 997 (U.S. Vet App. June 19, 2002).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the date of enactment of the VCAA 
and is pursuing further judicial review on this matter.  
However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement was 
harmless error for the reasons specified below.

In the present case, because the VCAA notice was not provided 
to the appellant prior to the initial AOJ adjudication 
denying the claims, the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini.  While the Court did not address whether, 
and, if so, how, the Secretary can properly cure a defect in 
the timing of the notice, it did leave open the possibility 
that a notice error of this kind may be non-prejudicial to a 
claimant.  

To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would not 
be a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire adjudication process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the veteran to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notices provided to the veteran in August 2001 and 
July 2003 were not given prior to the first AOJ adjudication 
of the claim, the notices were provided by the AOJ prior to 
the transfer and certification of his case to the Board, and 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and 
a Supplemental Statement of the Case was provided to the 
veteran in January 2004.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to him.  

The Court in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

Duty to assist

The VCAA also provides that VA will make reasonable efforts 
to help the veteran obtain evidence necessary to substantiate 
a claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA's duty 
includes making efforts to obtain his service medical 
records, if relevant to the claim; other relevant records 
pertaining to service; VA medical records; and any other 
relevant records held by any other source.  The veteran is 
also required to provide the information necessary to obtain 
this evidence, including authorizations for the release of 
medical records.  In a claim for disability compensation, VA 
will provide a medical examination which includes a review of 
the evidence of record if VA determines it is necessary to 
decide the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2003).

The Board finds that the RO has provided adequate assistance 
in the development of the veteran's claims.  The veteran's 
private and VA post service clinical reports are associated 
with the claims file.  The private records include treatment 
reports from the Kansas Department of Corrections for a 
period during which the veteran was incarcerated.  Also of 
record are VA examination reports.  Finally, statements 
submitted by the veteran in support of his claim are 
affiliated with the claims folder.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  There is no indication in the file 
that there are additional relevant records that have not yet 
been obtained.

Relevant law and regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  In 
determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Factual background

The veteran sustained a right femoral hernia operation during 
active duty and service-connection was established in a 
December 1997 rating decision, effective from March 1997.  
The veteran challenged the noncompensable rating assigned at 
that time.  

During the course of this appeal, the veteran's rating was 
increased to 10 percent disabling in an April 2003 rating 
decision.  Because that grant represented less than the 
maximum available benefit, it does not abrogate the pending 
appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

The post-service medical records show that in August 1998, 
while in prison, the veteran was issued a truss for his 
hernia condition.  Additional records from the Department of 
Corrections are silent as to treatment for the veteran's 
hernia condition.  

The veteran was examined by VA in April 2003.  The veteran 
complained of pain in his right lower abdomen and groin upon 
lifting weight of 70-80 pounds.  Motrin alleviates the pain, 
which also goes away with rest.  The veteran used trusses 
while on the job as a construction worker.  The veteran also 
complained that his surgical scar was tender to the touch 
during the time that he experienced groin pain.  

Objectively, there was a healed surgical scar running 
vertically in the right inguinal area, measuring 12 cms. in 
length and 1-1.5 cms. in width.  The scar was tender in the 
middle, just over the inguinal ligament. There was no redness 
or inflammation of the scar.  There was no bulging with 
raised intra-abdominal pressure, such as coughing, on either 
side.  The testes were in the scrotum and appeared normal.  
The penis was normal.  

Following the examination, the VA examiner rendered a 
diagnosis of right femoral hernia status post repair in 1970.  
The examiner found mild tenderness in the center of the scar.  
There was no evidence of recurrence of the herniation on the 
right, or any abnormality on the left side.

In a July 2003 statement, the veteran reported pain in his 
groin and around his surgical scar, associated with heavy and 
medium lifting.  He also reported discomfort and irritation 
when his pants rub against the scar.  He complained of 
ingrown hairs around the scar and noted that repeated 
squatting caused pain on the right side of his lower stomach, 
where the scar is located.  The veteran further complained of 
abdominal pain with repeated leg lifts.  His testicles were 
tender after lifting or exercise.  He also noted that bowel 
movements were difficult.  The veteran commented that it was 
impossible for him to find work involving minimal lifting, 
given his background and experience in the construction 
field. 

Analysis

The veteran is presently assigned a 10 percent evaluation 
under Diagnostic Code 7340-7804 for his service-connected 
right femoral hernia, postoperative.  Diagnostic Code 7340 
instructs that such condition should be rated as an inguinal 
hernia.

Inguinal hernias are rated under Diagnostic Code 7338.  Under 
that Code section, a noncompensable evaluation is for 
application where the hernia is small and  reducible, or 
where there is no true hernia protrusion.  A  10 percent 
rating is warranted for a postoperative recurrent inguinal 
hernia, which is readily reducible and well supported by a 
truss or belt.  A 30 percent rating is warranted if the 
inguinal hernia is small, postoperative and recurrent, or is 
unoperated and irremediable, and is either not well supported 
by a truss or is not readily reducible.  Finally, a 60 
percent evaluation is applicable where the evidence 
demonstrates a large, postoperative, recurrent inguinal 
hernia that is not well supported under ordinary conditions, 
is not readily reducible, and is considered inoperable.    

Upon review of the evidence, the Board finds that the 
severity veteran's postoperative residuals of a femoral 
hernia do not approximate the next higher rating under 
Diagnostic Code 7338.  Indeed, there is no indication that 
the veteran's hernia has recurred.  In so finding, the Board 
relies upon the April 2003 VA examination results.  At that 
time, there was no bulging with raised intra-abdominal 
pressure, such as coughing, on either side.  The testes were 
in the scrotum and appeared normal.  The examiner explicitly 
stated that he found no evidence of a recurrence of 
herniation.

It is noted that the veteran's disability picture also 
involves a surgical scar.  Scars are rated under 38 C.F.R. 
§ 4.118, which has undergone revision during the pendency of 
this appeal.  

The Court has furnished guidance concerning the effect of an 
intervening change in VA regulations while an appeal is 
pending.  In Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991), the Court stated: "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should and 
we hold will apply . . . ."

The General Counsel of VA concluded that it would have to be 
determined on a case-by-case basis, whether the amended 
regulation, as applied to the evidence in each case, was more 
beneficial to the claimant than the prior provisions.  
VAOPGCPREC 11-97.  

Prior to August 30, 2002, Diagnostic Code 7804 provides a 10 
percent evaluation for scars, superficial, tender and painful 
on objective demonstration.  No higher rating is afforded.

As the veteran is presently assigned the maximum benefit 
under Diagnostic Code 7804, the Board must consider whether 
any alternate Code sections serve as a basis for a higher 
rating.  As the evidence fails to show any ulceration, 
Diagnostic Code 7803 is inapplicable.  Moreover, while the 
veteran had pain with lifting, there is no evidence of 
limitation of function of the lower right abdomen or right 
groin area.  Indeed, the veteran's pain was said to resolve 
upon resting.  There are no other relevant Code sections 
under 38 C.F.R. § 4.118 as it existed prior to August 30, 
2002.  

As of August 30, 2002, the criteria for skin disabilities 
were changed.  However, Diagnostic code 7804 remained, in 
essence, the same.  Again, as the veteran is already 
receiving the maximum benefit afforded under Diagnostic Code 
7804, alternate rating options must be explored.  

As the veteran's scar was not shown to cause limited motion, 
and while deep, does not encompass an area exceeding 12 
square inches (77 sq. cm.), the newly revised Diagnostic Code 
7801 does not afford a higher rating.  Diagnostic Code 7802, 
for scars other than of the head, face or neck that are 
superficial and that do not cause limited motion, provides 
only a 10 percent benefit, and thus cannot serve to afford a 
higher rating in the present case.  Diagnostic Code 7805, as 
before, instructs to rate scars, other, based on limitation 
of function of the part affected.  Again, the competent 
evidence does not establish limited function of the right 
lower abdomen or right groin such as to allow for an 
increased rating.  

In conclusion, then, the evidence of record reflects a 
disability picture that for the entirety of the appeal period 
is consistent with the presently assigned 10 percent rating 
under Diagnostic Code 7340-7804.  As the veteran's hernia has 
not recurred, the 10 percent reflects compensation for 
residuals of the surgical scar.  However, under either the 
earlier or current version of the criteria for skin scars, a 
rating in excess of 10 percent is not warranted.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for postoperative right femoral hernia repair is denied.


	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



